Order entered October 21, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00904-CV

                                DEATRIA CHOICE, Appellant

                                                V.

            THE HOUSING AUTHORITY FOR CITY OF DALLAS, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-01117-D

                                            ORDER
       The reporter’s record is past due.      The court reporter has informed the Court that

appellant has not requested preparation of the reporter’s record. In a letter dated September 28,

2015, the Court instructed appellant to provide, by October 8, 2015, notice that she has requested

preparation of the reporter’s record and written verification that she has paid or made

arrangements to pay the reporter’s fee or written documentation that she has been found to be

entitled to proceed without payment of costs. We cautioned appellant that, if the Court did not

receive the required documentation within the time specified, we may order the appeal submitted

without the reporter’s record. See TEX. R. APP. P. 37.3(c).

       As of today’s date, appellant has not filed a response. Accordingly, we ORDER the

appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).
         Appellant shall file a brief on the merits WITHIN THIRTY DAYS of the date of this

order.

                                                 /s/    ELIZABETH LANG-MIERS
                                                        JUSTICE